952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Janet JONES, Plaintiff-Appellant,v.Maxine GRICE, Defendant-Appellee.
No. 91-1408.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1991.Decided Dec. 13, 1991.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  (CA-90-282-5-6), Charles E. Simons, Jr., Senior District Judge.
Lawrence Keitt, Orangeburg, S.C., for appellant.
Charles Bradley Hutto, Williams & Williams, Orangeburg, S.C., for appellee.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, Circuit Judge, CHAPMAN, Senior Circuit Judge, and HIRAM H. WARD, Senior United States District Judge for the Middle District of North Carolina, sitting by designation.
OPINION
PER CURIAM:


1
Janet Jones appeals the district court's denial of her Motion for Additur or New Trial Nisi-Additur filed pursuant to Rule 59 of the Federal Rules of Civil Procedure.   Her motion followed a jury verdict awarding her $7,500 for injuries she sustained as a result of a car accident.   Jones contested the adequacy of the award in light of previously incurred medical expenses in excess of that amount, as well as the permanent nature of her injuries.   The district court found the jury verdict reasonable considering factual disputes surrounding certain expenses and the causation of her alleged injuries and refused to disrupt it.


2
After evaluating the briefs of the parties and arguments of counsel, and after reviewing the evidence bearing on damages, we conclude that Appellant's contentions are without merit.  "We cannot say that the trial judge's view ... is without support in the evidence."   Grunenthal v. Long Island R.R. Co., 393 U.S. 156, 160 (1968) (affirming district court's denial to set aside jury award).

The judgment of the district court is

3
AFFIRMED.